No. 80-154
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1980


IN RE THE MARRIAGE OF:
SHERYL L. PARK,
                         Petitioner and Respondent,
       VS   .
STERLING C. PARK,
                         Appellant and Respondent.


,Appeal from:   District Court of the Third Judicial District,
                In and for the County of Deer Lodge, Montana
                Honorable John B. McClernan, Judge presiding.
Counsel of Record:
    For Appellant:
        Michael J. McKeon, Anaconda, Montana
    For Respondent :
        C. F. Mackay, Anaconda, Montana


                                Submitted on briefs: November 6 , 1980
                                            Decided :Fry r.
                                                      , i 1,
                                                      .        3 1980
M r . J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n o f
t h e Court.

      S t e r l i n g Park appeals f r o m a D e e r Lodge County D i s t r i c t

C o u r t o r d e r d i r e c t i n g h i m t o pay m a i n t e n a n c e and s u p p o r t f o r

h i s w i f e and c h i l d r e n .

      The p a r t i e s were m a r r i e d on A p r i l 20,            1971,      i n Orem,     Utah.

T h r e e c h i l d r e n w e r e b o r n o f t h e m a r r i a g e and w e r e o f m i n o r age

a t t h e t i m e t h e c a u s e was f i l e d i n D i s t r i c t C o u r t .         A f t e r hear-

i n g t h e c o u r t e n t e r e d a j u d g m e n t o r d e r i n g S t e r l i n g P a r k t o pay

$ 1 3 5 p e r week f o r t h e m a i n t e n a n c e and s u p p o r t o f h i s w i f e

S h e r y l and t h e c o u p l e ' s t h r e e c h i l d r e n .    No s p e c i a l   findings

o f f a c t o r c o n c l u s i o n s o f l a w were e n t e r e d w i t h t h e judgment.

      T h e i s s u e we a r e a s k e d t o a d d r e s s i s w h e t h e r t h e D i s t r i c t

C o u r t judgment       i s s u f f i c i e n t and p r o p e r l y e n t e r e d .    We f i n d t h a t

i t was n o t .

      Rule 52(a),          M.R.Civ.P.,         commands t h e D i s t r i c t C o u r t t o f i n d

t h e f a c t s s p e c i a l l y and s t a t e s e p a r a t e l y i t s c o n c l u s i o n s o f l a w .

T h e f a i l u r e t o c o m p l y w i t h R u l e 52,     M.R.Civ.P.,           i s fatal to the

v a l i d i t y o f the order.

      T h i s C o u r t d i s d a i n s i t s r o l e as t h e c o r r e c t o r o f m i s t a k e s

t o o obvious t o question.                 We g r o w w e a r y o f c o n t i n u a l d i s r e g a r d

o f t h e m o s t b a s i c r u l e s o f p r a c t i c e and p r o c e d u r e .       These r u l e s

are clear,        a n d t h i s C o u r t e x p e c t s and demands t h a t t h e y be

followed.

      T h e o r d e r i s v a c a t e d and and r e m a n d e d f o r t h e e n t r y o f a

proper order.
W concur:
 e